Citation Nr: 0401332	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for 
dysthymic disorder prior to January 1, 1987, including based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to October 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2001 rating decision by the Reno, Nevada, Regional Office 
(RO) of the Department of Veterans Affairs (VA) that 
implemented a Board Reconsideration decision granting service 
connection for dysthymic disorder, and assigning a 30 percent 
rating effective from October 10, 1968.  In an August 2002 
rating decision the RO confirmed and continued a 30 percent 
rating for dysthymic disorder from October 10, 1968, to 
December 31, 1986, and assigned a 100 percent rating 
effective from January 1, 1987.  

This Appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes at the outset that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law with significant 
changes in VA's duty to notify and assist.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  The VCAA 
provides that upon receipt of a complete or substantially 
complete application VA is required to notify the claimant 
and the claimant's representative, if any, of any information 
necessary to substantiate the claim and to indicate which 
information should be provided by the claimant and which 
information VA will attempt to obtain.  See 38 C.F.R 
§ 3.159(b)(1).  A review of the record shows the appellant 
was not notified of the provisions of the VCAA as they apply 
to his present appeal.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In a decision issued May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii), a regulation which had allowed 
the Board to provide the requisite VCAA notice without 
remanding such matters to the RO.  Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV).  The Board notes that the veteran's 
attorney has indicated that he will not be presenting further 
argument, and requested expeditious handling.  However, he 
has not waived notice of the VCAA.  Without the notice (or 
the appellant's/attorney's waiver of notice), there is a 
procedural deficiency that must be corrected.

The veteran contends, in essence, that a higher rating is 
warranted for his service-connected dysthymic disorder from 
the time of his discharge from service in October 1968, and 
that the RO failed to consider whether TDIU was warranted 
prior to January 1, 1987 (including on an extraschedular 
basis).  He also claims that the VCAA requires that a VA 
medical opinion be obtained for an adequate determination of 
the matter on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for a higher rating when placed 
in appellate status by disagreement with the original or 
initial rating award (service connection having been allowed, 
but not yet ultimately resolved), remains an "original 
claim" and is not a new claim for an increased rating.  See 
Fenderson, 12 Vet. App. 119.  In such cases, separate 
compensable evaluations may be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

The Court (in a case involving entitlement to extraschedular 
consideration in a TDIU claim), also held that where there 
was plausible evidence that a claimant was unable to secure 
and follow a substantially gainful occupation and where the 
Board had not relied on any affirmative evidence to the 
contrary, the Court would reverse, as a matter of law, the 
determination that the veteran's case was ineligible for 
extraschedular consideration by the Director of Compensation 
and Pension.  See Bowling v. Principi, 15 Vet. App. 1, 10 
(2001).  The Board notes that it is unclear whether 
extraschedular consideration can be applied retroactively; 
however, as the claim is being remanded for other reasons the 
RO should address all appropriately raised issued issues 
prior to appellate review.
Accordingly, the case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA, including the 
statutory one-year period provided for 
response.  The RO should advise him of 
the evidence necessary to substantiate 
his claims, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on appeal 
with consideration of all applicable law 
and regulations.  If the benefits sought 
remain denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purposes of this remand are to complete the record, and 
to ensure compliance with the requirements of VCAA in keeping 
with the holdings of the Federal Circuit in DAV,supra  and 
the Court in Quartuccio, supra.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




